Citation Nr: 1747535	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-00 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, initially evaluated at 20 percent from November 23, 2009, and at 60 percent from February 29, 2016 onwards.  

2. Entitlement to a higher initial rating than 10 percent for radiculopathy of the right lower extremity secondary to the service-connected degenerative disc disease of the lumbar spine, from November 23, 2009 to August 9, 2016.

3. Entitlement to a total disability rating due to individual unemployability, based on service-connected disability (TDIU) prior to February 29, 2016.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Buffalo, New York.  This decision granted service connection for the Veteran's lumbar spine degenerative disc disease, and secondarily right leg radiculopathy, and he appeals the initial assigned disability rating for the same.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board considered this case in August 2015.  At that time, the Board determined that the record informally raised an inextricably intertwined claim of entitlement to a total disability rating due to individual unemployability (TDIU) based on service-connected disability.  The Board assumed appellate jurisdiction of the TDIU matter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal was then remanded for evidentiary development.  

Thereafter, by an August 2016 rating decision, the RO granted the TDIU claim, effective February 29, 2016.  That matter remains for evaluation before award date already indicated.  Through this and previous rating actions, moreover, the RO has increased the evaluation for lumbar spine degenerative disc disease gradually up to 60 percent, effective February 29, 2016, as indicated on the title page above.  This award was made as the consequence of referral of that claim to the VA Director, Compensation Service for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), which resulted in an affirmative response of entitlement at the 60 percent level from that designated office. 

This case is now back before the Board, for an appellate disposition.  
FINDINGS OF FACT

1. The Veteran did not have limitation of motion of the thoracolumbar spine at or less than 30 degrees forward flexion prior to February 29, 2016, including when factoring in functional loss due to pain, weakness, and other bases.  The Veteran had a diagnosis of IVDS, however on successive VA examinations did not demonstrate incapacitating episodes of that condition.

2. The back disorder did not involve an exceptional or unusual disability picture that warrants an extraschedular rating beyond what has already been assigned by the RO.

3. The Veteran has demonstrated moderate level radiculopathy of the right lower extremity.

4. The Veteran was not rendered incapable of substantially gainful employment due to his service-connected disabilities prior to February 29, 2016.


CONCLUSIONS OF LAW

1. The claim for higher rating for degenerative disc disease of the lumbar spine, initially evaluated at 20 percent from November 23, 2009, and at 60 percent from February 29, 2016 onwards, is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5243 (2016).

2. A 20 percent initial rating for radiculopathy of the right lower extremity is granted, from November 23, 2009 to August 9, 2016, subject to the law and regulations governing the payment of VA compensation benefits.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.14; 4.124a, Diagnostic Code 8520 (2016).



3. The criteria are not met for a TDIU prior to February 29, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
 
Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
These claims are for higher initial rating since the November 23, 2009 effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

With regard to the Veteran's back disability, when evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran's back condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for spondylolisthesis or segmental instability.  Diagnostic Code 5243 is in turn to be evaluated pursuant to VA's General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

The General Rating Formula provides for the assignment of a 20 percent rating when there is forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a , General Rating Formula, Diagnostic Code 5237. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5).
  
Intervertebral Disc Syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.   An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

With regard to radiculopathy, generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

A note to 38 C.F.R. § 4.124a states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. 

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 pertain to impairment involving the sciatic nerve.  Under that Diagnostic Code, a maximum 80 percent evaluation is assignable for complete paralysis to this nerve group, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Further evaluations may be assigned for incomplete paralysis of this nerve group, when severe in degree, with marked muscular atrophy, warranting a 60 percent rating; moderately severe, warranting a 40 percent rating; moderate, a 20 percent rating; and mild, a 10 percent rating. 

In addition to the above schedular rating criteria, the extraschedular criteria are implicated.  The Board's prior remand had referred the case to the VA Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  Therefore, the issue of extraschedular consideration is before the Board at this time.  See generally, Yancy v. McDonald, 27 Vet. App. 484 (2016).

For purpose of extraschedular analysis, the holding from Thun v. Peake, 22 Vet. App. 111 (2008) applies.  Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as  "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Factual Background

Reviewing the evidence since the effective date of service connection in November 23, 2009, private medical records dated from January 2010 indicate that the Veteran had significant low back pain that limited all of his activities every day.  He walked with a cane supporting his right leg.  However, his right leg still gave way.  He already had one back surgery and hesitated to have another.  He went to the chiropractor three times a week.  Objectively, his straight leg raising on the right was 30 degrees, and right patella reflex had been absent for the past year and remained so.  There was mild right footdrop.  He reported that when he was fatigued his foot drop got worse, but detectable with weakness on dorsiflexion of the right foot on resisted dorsiflexion.  The assessment was lumbar spine, herniated disc, with radiculopathy.  

On VA examination in March 2010, the Veteran reported having had back pain on and off, progressively worse, seeking treatment from a chiropractor, and using medication and pain relief patches.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The severity of his pain was 8 out of 10 and its duration was constant.  Pain occurred daily.  There was radiation of pain, from the right leg to the foot.  There were no incapacitating episodes.  There was numbness and tingling in the right leg with weakness and pain.  

Physical examination showed posture normal, head position normal, normal symmetry.  The Veteran's gait was slow.  There was lumbar lordosis, but otherwise no abnormal spinal curvatures.  The muscle spasm, localized tenderness or guarding was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  A detailed sensory exam indicated presence of pain from the lateral leg to the foot.  Reflexes were normal.  Range of motion was active motion consisting of flexion to 38 degrees; extension to 10 degrees right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation 20 degrees; left lateral rotation 20 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion (not quantified).  Recent MRI had shown L3-L4 right posterolateral subligamentous disc extrusion without herniated sequestered free fragment.  Protruded disc material caused mass effect upon the ventral aspect of the thecal sac on the right.  Also, there were L4-L5 chronic disc degenerative changes with a left paracentral subligamentous disc extrusion without herniated sequestered free fragment.  Also, chronic disc degenerative changes at L5-S1 with a posterior disc bulge/osteophyte complex centrally.  No focal disc extrusion present at this level.  The diagnosis was lumbar spine degenerative disc disease with right leg radiculopathy.  The effects of this condition on occupational activities were decreased mobility, problems with lifting and carrying.  

An August 2010 private medical records consultation note indicated the Veteran's pain he experienced was primarily in the lower back, radiating down both legs in an L3-4 distribution.  He also had numbness below the knee into the foot in the L-4 distribution on the right.  Physical examination was unremarkable for any foot drop or focal neurologic deficits.  Strength and plantar flexion, dorsiflexion and ability to wiggle the toes was equal and full.  Straight leg raise was positive on the right at 45 degrees, negative on the left.  Patrick's test was negative for sacroiliac pain.  Achilles and patellar reflexes were intact.  The assessment was of severe disc derangement L-4, L-5 and S-1.  Most likely there was ongoing low back spasm.  If pain became aggravated then a series of injections would be strongly encouraged.  

On VA examination in October 2010, the Veteran indicated a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  Location and distribution of the pain was the low back, and both sides.  Pain was severe, constant and daily, radiating from the right leg to the foot.  There were no incapacitating episodes.  On physical examination of the spine, the Veteran had normal posture and head position, and symmetry in appearance.  There was no abnormal spinal curvature.  There was not muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Thoracolumbar spine range of motion consisted of flexion to 40 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation 20 degrees, left lateral rotation 20 degrees.  There was objective evidence of pain on motion.  Motor examination, reflex, and muscle strength examinations were normal.  The diagnosis was lumbar spine degenerative disc disease with right leg radiculopathy.  As for radiculopathy itself, the Veteran's radiculopathy condition was chronic and gradual, with progressive onset of numbness and pain down the right leg.  

Private medical records indicate that when the Veteran was seen in December 2010, he had chronic pain in his low back.  There was weakness in the right leg which had not changed.  He used a cane as an assistive device because of weakness and foot drop in the right leg.  His right thigh muscles were wasting with atrophy.  (There are nearly contemporaneous records from 2010 that reflect the radiculopathy to the right leg and partial right foot drop.)

In his February 2012 application for TDIU (VA Form 21-8940) the Veteran indicated his back injury prevented him from securing and following a substantially gainful occupation.  He had last worked full-time in April 2008, also the date when he asserted he became too disabled to work.  The most he had ever earned in one year was $23,000, in 2007 as a laboratory courier.  Prior to this, the Veteran had been employed for about 20 years on a continuing full time basis.  His highest level of education was having completed one year of college.  

On VA examination in April 2012, thoracolumbar spine range of motion consisted of forward flexion to 50 degrees, at 30 degrees with painful motion; extension to 25 degrees; right and left lateral flexion to 30 degrees; right and left lateral rotation 25 degrees.  There was functional loss and functional impairment of the thoracolumbar spine in terms of less movement than normal, and pain on movement.  There was localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine, on the right side of the low back.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy.  There was positive right side straight leg raising test results.  As for right side radiculopathy, there was no constant high level pain or intermittent pain; there were paresthesias and/or dysesthesias; there was no numbness.  There were no other signs of radiculopathy.  The L2 through L4 nerve roots were involved.  Overall, the Veteran was estimated to have had mild right side radiculopathy.  There were no other neurologic abnormalities.  The Veteran did have IVDS of the thoracolumbar spine, but no incapacitating episodes over the previous 12 months.  He reported frequently using a cane secondary to his back and right leg weakness.  X-rays of the thoracolumbar spine indicated arthritis.  There was no vertebral fracture.  The impact of the condition upon his work was problems with lifting and carrying, increased absenteeism.  The condition of the sciatic nerve elsewhere on the examination report was considered to be normal (not any form of incomplete or complete paralysis.)  The peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  

A January 2016 outpatient chiropractic treatment report indicates that the Veteran had a continuing diagnosis of chronic mechanical low back pain, with history of mild right radiculopathy. 

On VA examination February 2016, the Veteran reported chiropractic treatment and taking prescription pain medication.  In addition, he reported intermittent right leg pain down to the level of his calf.  He reported his symptoms as constant 8 out of 10 level low back pain which was worse in the early morning hours, however, throughout the course of the day he also experienced right posterolateral leg pain to the level of his calf.  Range of motion consisted of forward flexion to 30 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation 30 degrees.  There was moderate tenderness to palpation over the midline of the lower lumbar spine and associated paraspinous muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions, without additional loss of function or range of motion.  There was no further lost motion due to repetitive use over time.  There was no guarding or muscle spasm of the thoracolumbar spine.  Knees, reflexes and muscle strength were within normal limits.  The Veteran had radicular pain.  There was no constant pain.  There was mild intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  There were no other signs or symptoms of radiculopathy.  The Veteran was indicated to have IVDS of the thoracolumbar spine, but not any episodes of acute signs and symptoms.  There was regular use of a cane.  

Also of record, the June 2016 memorandum from the Director of the Compensation Service, stated:

Administrative Review - Extra-Schedular Consideration under 38 CFR §§3.321(b)(1) and 4.16(b)

We have reviewed the e-Folder in conjunction with the administrative review request (memo) dated March 31, 2016, to address the following:  extra-schedular consideration for an increase in service-connected lumbar disc disease/intervertebral disc syndrome, radiculopathy of the right lower extremity, and individual unemployability (IU).

Although the RO failed to provide Compensation Service with a recommended decision/evaluation, per M21-1, Part IV, Subpart ii, Chapter 2.F.5.a and III.iv.6.B4.c, the evidence provided in your memo and of record has been incorporated into this decision.  Also, please note that the RO has indicated that BVA remanded this review; however, no such instructions were found in their remand dated August 18, 2015.

Service-connection has been established for lumbar spine degenerative disc disease/intervertebral disc syndrome at 20 percent disabling from November 23, 2009 and 40 percent disabling from February 29, 2016; and radiculopathy of the right lower extremity associated with lumbar spine condition at 10 percent disabling from November 23, 2009.  A combined evaluation of 30 percent disabling was effective from November 23, 2009 and 50 percent from February 29, 2016.

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical. 

The evidence of record is sufficient to warrant an increase in the Veteran's service-connected lumbar spine degenerative disc disease on an extra-schedular basis.  The Veteran only has 1 year of college, worked for over 
20 years as a driver and in maintenance for the same company and had to quit working due to his lumbar spine condition.  He was also awarded 
Social Security disability benefits due to the same.  Not to mention that several VA exams have confirmed that he cannot work due to his lumbar spine disability and one opined that he is not unemployable due to his radiculopathy.  

For these reasons consideration for an increase on an extra-schedular basis for his lumbar condition (§3.321(b)(1)) is granted; however, it is denied for his radiculopathy.

Regarding IU, after awarding him with an increase to his lumbar spine condition, he should meet the standard schedular requirements; therefore, 
the RO can make a decision on its own.  Therefore, consideration to IU on an extra-schedular basis is denied. 

Merits of the Claims

A.  Back Disorder and Right Side Radiculopathy

Having reviewed the foregoing, the Board must deny the claim for increased rating for lumbar spine degenerative disc disease.  During the initial time period for evaluation from November 23, 2009 through February 23, 2016, the Board cannot conclude that higher than 20 percent is warranted.  The Veteran did not demonstrate forward flexion of the thoracolumbar spine at or below 30 degrees, which is required to demonstrate entitlement to the next higher 40 percent rating.  VA examination from March 2010 indicated forward flexion was limited to the 38 degrees, above the rating requirement.  It is acknowledged that there was pain on motion, however it was not such that his flexion was more closely described as being limited to 30 degrees or less.  The subsequent range of motion readings taken, furthermore, show improvement.  There likewise was never any sign of ankylosis, which is defined as total absence of motion.  The available evidence does not support in excess of a 20 percent schedular rating prior to February 29, 2016 based on limitation of motion.  The rating criteria based on IVDS do not provide any greater benefits, inasmuch as there were not incapacitating episodes of that condition.  Also, for the time period February 29, 2016 onwards, the Veteran has already been awarded the maximum available rating for back disability based on IVDS, and again, there is no ankylosis as in theory would support a still greater rating.  

No higher schedular evaluation is warranted for back disability.  The Board has also considered extraschedular entitlement, since the claim was previously forwarded to the Director of the Compensation Service under 38 C.F.R. § 3.321(b)(1).  On this subject, the Board does not find that a higher evaluation is warranted at any point on an extraschedular basis.  The administrative memorandum from the Director of the Compensation Service indicates that the Veteran was considered to have eligibility for an extraschedular rating, primarily because of occupational limitation.  On these grounds, the RO by rating action has already granted a 60 percent rating, effective from February 29, 2016.  The Board does not find grounds to award further increase, because apart from periodic indication of lack of employability (already compensated by award of TDIU), the Veteran did not demonstrate an exceptional disability picture, the first requirement of Thun.  The Veteran did not have, for instance, any symptomatology beyond that indicated under the VA rating criteria.  His limitation of motion, and any neurological impairment and symptomatology are already covered under the existing assigned disability rating scheme.  Accordingly, an increased rating is denied on extraschedular grounds as well.

Regarding the service-connected condition of right side radiculopathy of the lower extremity, the Board finds sufficient basis to increase the rating to 20 percent.  That corresponds to moderate sciatic radiculopathy under Diagnostic Code 8520.  The Board notates here the private treatment providers' early findings of foot drop sometimes, progressive pain and weakness, and overall characterization as moderate.  Resolving reasonable doubt in the Veteran's favor, a 20 percent rating should apply.  See 38 C.F.R. § 4.3.  The next higher 40 percent rating is not warranted, in this situation, given that the Veteran did not have significant muscle atrophy (clearly due to the radiculopathy), loss of mobility, or continuous moderately severe or worse level pain.  During the latter half of the rating period, the Veteran's level of disability was consistently stated as in the mild to moderate range in the specifically measured categories.  Accordingly, a 20 percent rating is granted, from November 23, 2009 to August 9, 2016.  See 38 C.F.R. § 4.3.  The separate rating in effect for radiculopathy ended effective August 9, 2016, when the RO's August 2016 rating decision awarded the current 60 percent rating for lumbar spine disability, subsuming all other neurologic disability from the back problem. 

Accordingly, the claim for increase for back disability is denied.  The claim for increased rating for radiculopathy is partially granted, to the extent indicated herein.  

B. TDIU prior to February 29, 2016

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  Significantly, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work is limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

The claim for TDIU prior to February 29, 2016 is being denied.  During this time period, the combined rating was 30 percent, for back disability and right side radiculopathy of the same etiology.  The preliminary schedular criteria under  38 C.F.R. § 4.16(a) were not met.  The Board does not find that further extraschedular referral of the Veteran's TDIU claim under section 4.16(b) is warranted.  Indeed, the Director, Compensation Service in its 2016 memorandum declined to assign an extraschedular rating, citing that it was the province of the RO to decide the issue, particularly after the Director had assigned 60 percent for the back condition.  The Board is free to conclude otherwise from what that office determined, but under the circumstances there is not objective support for a TDIU. 

There is no indication or suggestion that the Veteran was unemployable, prior to that time.  The VA examination history does not include any competent opinion the Veteran was unemployable.  That examination history shows only that the Veteran had some occupational limitation with certain physical tasks, and the April 2012 VA examiner commented as well the Veteran's neurological impairment from radiculopathy had no apparent impact on employment.  Whereas the Veteran was awarded Social Security Administration (SSA) disability benefits on the basis of his back disorder, that determination is not controlling upon the case presently before the Board.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As mentioned, moreover, that SSA decision was made over 10 years ago, and there have been numerous VA medical reports since that the Veteran has retained functional capacity.  This contravenes the idea that the Veteran was at or approaching unemployability.   Considering also the employment history, the Veteran worked for over 20 years, on a full time basis, in fields that were beyond marginal employment.  Accordingly, the preponderance of the evidence unfavorable, the TDIU claim is denied.


ORDER

The claim for higher rating for degenerative disc disease of the lumbar spine, initially evaluated at 20 percent from November 23, 2009, and at 60 percent from February 29, 2016 onwards, is denied.  

A 20 percent initial rating for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

A TIDU prior to February 29, 2016 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


